Citation Nr: 1342710	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for arthritis of the lower extremities.

6.  Entitlement to service connection for residuals of frost bite of the feet.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1987 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for a right leg disability, a left leg disability, a back disability, arthritis of the lower extremities, residuals of frost bite of the feet, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a heart disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2013 hearing, the Veteran stated that he wished to withdraw his claim for service connection for a heart disability.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and dismissal is warranted.


ORDER

Service connection for a heart disability is dismissed.


REMAND

The Veteran underwent a VA examination in August 2011 for his claimed back disability.  Additional relevant private treatment records were subsequently associated with the record and, therefore, another VA examination is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran claims that disabilities of the right and left legs, arthritis of the lower extremities, and right and left knees are related to his right foot disability.  As service connection has been granted for metatarsalgia of the right foot, an examination is necessary to determine whether the service-connected right foot disability has caused or aggravated the disabilities of the right and left legs, arthritis of the lower extremities, and right and left knees.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

An examination is also necessary for the claimed residuals of the frostbite of the feet.  The Veteran testified that he was exposed to extreme cold while serving in Korea that affected his feet.  He also described current symptoms associated with his feet that he relates to frostbite.  As there are no medical records showing residuals of frostbite of the feet and the Veteran is competent to observe symptoms associated with his feet, an examination is necessary to determine whether the Veteran currently suffers from residuals of frostbite of the feet and whether such residuals are related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service right leg disability, left leg disability, back disability, arthritis of the lower extremities, residuals of frost bite of the feet, right knee disability, and left knee disability.  

2.  After completion of the above, schedule the Veteran for an examination to determine the etiology of his right leg disability, left leg disability, back disability, arthritis of the lower extremities, residuals of frost bite of the feet, right knee disability, and left knee disability.  The examination report must reflect review of all pertinent material of record.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current back disability is related to active service, including the in-service May 1989 treatment for sore lower back muscles.  The examiner is to consider the Veteran's lay statements that he had back pain since service and that he self-medicated for many years, as well as the March 2003 private treatment record stating that he had low back pain prior to the February 2003 work accident. 

Based on examination results, the examiner is determine whether the Veteran currently suffers from residuals of frostbite of the feet and, if so, is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current residuals of frostbite of the feet is related to active service, including cold-weather service in Korea.  The examiner is to consider the Veteran's lay statements that he had symptoms associated with the feet during and since service.

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current right leg disability, left leg disability, arthritis of the lower extremities, right knee disability, and left knee disability are related to active service.  

If not, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected right foot disability has either caused or aggravated the current right leg disability, left leg disability, arthritis of the lower extremities, right knee disability, and left knee disability.  

The term "aggravation" means a permanent increase in severity of the right leg disability, left leg disability, arthritis of the lower extremities, right knee disability, and left knee disability, that is, a worsening of the underlying conditions not due to the natural progress of the disabilities, or a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


